El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Se apela en este caso de una resolución concediendo el traslado de un pleito civil en cobro de dinero.
El apelante alega que la corte inferior ignoró la renun-cio expresa que de su derecho de domicilio habían hecho los *785demandados y que por otro lado dicha corte erró al estimar suficiente los affidavits de méritos en que se funda la mo-ción de traslado.
No se transcribe en la demanda jurada el documento ori-gen de la obligación y solamente se alega, en términos ge-nerales, que en la obligación suscrita los demandados re-nunciaron expresamente su derecho de domicilio.
En el caso de Gómez v. Toro, 23 D.P.R. 647, interpre-tando los artículos 76 y 77 de nuestro Código de Enjuicia-miento Civil se dijo por esta corte que la materia relativa a la sumisión previa de las partes constituye un pacto lícito y una vez que se hace en legal forma obliga a la persona que se somete y aun a sus herederos.
El punto ahora para resolver sería si de los términos de la demanda aparece hecba en legal forma la sumisión pre-via de los demandados a la corte del domicilio del deman-dante para obligar el cumplimiento del contrato. En el caso de Hernaiz Targa & Ca. v. Vivas, 20 D.P.R. 106, se dijo que los artículos 76 y 77 arriba citados son de origen distinto a la totalidad de nuestro código, inspirándose dichos preceptos legales en los artículos 56,. 57 y 58 de la an-tigua Ley de Enjuiciamiento Civil, y en el caso de Gómez v. Toro, supra, que a su vez cita el anterior, se hace un es-tudio comparativo de los artículos de la ley antigua y la moderna y como resultado de tal estudio se dice:
“El artículo 77 del nuevo código comprende todos los casos de los artículos 57 y 58 de la antigua ley. Pero siguiendo el legislador español la pauta marcada en el artículo 56, define en los artículos. 57 y 58 los casos de sumisión expresa y sumisión tácita, mientras que el legislador puertorriqueño, lógico con la fórmula adoptada en el artículo 76, abarca en el artículo 77 todos los casos de sumi-sión en general, aunque puede concluirse perfectamente que el nú-mero 1 del artículo 77 comprende la verdadera sumisión expresa, y los Nos. 2 y 3 del mismo, la tácita, con la única diferencia de que según el código moderno basta que se convenga la sumisión por escrito para que exista y según la ley antigua era necesario que ¿e renunciara el fuero propio y se designara el juez a que sb some-*786'®kre¿‘-fes !pái’tes. -,-El-código módetno preserva el principio del an--tiguo>>, per'o Iq [encierra en una fórmula más sencilla. Es ciertamente innecesaria la renuncia expresa del fuero, porque la expresa sumi-sión (Je las partes envuelve .claramente tal renuncia.” Gómez v. '‘ÍForol 23 D.P.R. 645.
s.e; puede entender claramente que'si bien el vigente Có-digo de Enjuiciamiento Civil ha simplificado el formulismo' cuando se ha de hacer constar por las partes el pacto de la sumisión previa, una renuncia en general, aunque expresa, ,.del ..fuero del demandado, no sería bastante para cumplir , con el-estatuto. Si la renuncia está demás o es innecesaria por entenderse hecha en virtud de la sumisión, parece obvio decir, como cuestión lógica, que la sumisión previa para que surta su efecto legal, es siempre indispensable hacerla cons-tar, debiendo consignarse con toda precisión en el documento la designación de la corte a quien se someten las partes .para la decisión del pleito o pleitos que sean origen del mismo o a que puedan dar lugar el cumplimiento de la obli-.gación. Y esto no se alega en la demanda y la corte inferior no cometió error al no tomar en consideración la re-nuncia en la forma alegada.
... .El segundo error que ofrece el apelante se refiere a la suficiencia de los affidavits que apoyan la moción de los de-mandados. Y alega que no son suficientes porque no ex-presan la creencia de los demandados en la existencia de una justa, buena y meritoria defensa y además no aparece de la moción ni de los affidavits que dichos demandados hu-,hieran hecho a su abogado una relación completa y justa ■de los hechos de modo que dicho abogado les hubiera po-dido informar sobre los propios méritos del caso.
’ La jurisprudencia parece que ha establecido una diferen-cia éntre los requisitos que debe contener un affidavit de mé-ritos. para abrir una rebeldía, con los que se requieren para sostener una moción de traslado. Baker, Carver & Morrel y. Healy.S Siebert, 31 D.P.R. 559. En el último sentido las-interpretaciones han sido más liberales y la discusión de las *787Autoridades se Ha conducido en forma cada vez más'progre-siva al extremo que se Ha declarado que el derecho a que el ■ caso sea juzgado en la residencia del demandado es ab-soluto y únicamente está sujeto a ciertas excepciones. Esto puede verse del caso arriba citado.
Puede bien afirmarse que las excepciones a que alude la jurisprudencia están comprendidas en nuestro código en los artículos 76, 77 y 82. Estos artículos, respectivamente, dicen:
"Art. 76. — Con arreglo a su jurisdicción, una corte conocerá de los pleitos a que dé origen el ejercicio de las acciones de todas clases, cuando las partes Hubieren convenido en someter dicho pleito a la decisión de tal corte.
"Art. 77. — Se entenderá hecha la sumisión:
"1. Por convenio escrito de las partes.
.. "2. Por el demandante en el mero hecho de acudir a la corte interponiendo la demanda.
"3. Por el demandado en el hecho de hacer, después de perso-nado en el juicio, cualquiera gestión que no sea la de pedir que el juicio se' celebre en la corte correspondiente.
"Art. 82. — Si el distrito en que se establece la demanda no es el en que deba seguirse el juicio, podrá, sin embargo, continuarse en aquél, a menos que el demandado, al comparecer a contestar o a formular excepciones, presente una declaración jurada y fundada y pida por escrito que el juicio se celebre en el distrito correspon-diente. ”
La razón del artículo 82 puede encontrarse en el caso de State ex rel. Allen v. Superior Court, 9 Wash. 668 (38 Pac. 206), en donde se sostiene que un demandado tiene el dere-cho como cuestión legal a ser demandado en el distrito en que residiere, pero con el fin de evitar que sentencias dic-tadas de buena fe estuvieran expuestas a ataque colateral probándose que después de definitivas resultaba que el de-mandado no era residente del distrito, la legislatura Ha pres-crito sabiamente que a pesar del derecho absoluto del de-mandado a que se le demande en el distrito de su residen-cia (art. 81 de nuestro Código de Enj. Civ.) pueda ser de-*788mandado en obro distrito, en iguales términos que se des-prende de dicho artículo 82 del código nuestro.
En el mismo caso se discuten las decisiones de la Corte Suprema de California y en este punto la corte Suprema del Estado de Washington dice:
“Sabemos que las decisiones en el Estado de California y quizá en alguno de los otros Estados, parece haberse basado en una teo-ría diferente, pero en nuestra opinión estas cortes han pasado por alto el hecho de que la excepción por la cual a la corte donde se ha establecido la acción se le permite retener jurisdicción es una ne-cesidad, y sólo se puso en vigor para hacer efectivo el derecho ab-soluto del traslado al condado de la residencia en tanto era necesa-rio para proteger la validez de las sentencias dictadas cuando no se había presentado ninguna moción para el traslado. De acuerdo con la interpretación liberal de este estatuto, que creemos debe recibir, el affidavit de mérito en el caso de autos era suficiente. Es verdad que en él no se expresa que todo el asunto se ha puesto en conoci-miento del abogado, pero se dice que los hechos constitutivos de defensa se les había hecho saber ampliamente, y puesto que el único objeto en este procedimiento de tal affidavit es demostrar que hay algo que ha de resolverse entre el demandante y los demandados, se cumple enteramente con el fin con esta declaración defectuosa. Aparece suficientemente de la misma que los demandados deseaban alegar una defensa y que el caso se celebrara en el debido condado y de ella puede inferirse lógicamente que ellos tendrán derecho a radicar una contestación en donde se levanten las cuestiones liti-giosas para el juicio, y de este modo el objeto para el cual la legis-latura exigió el affidavit de mérito se ha cumplido debidamente.”
En nuestro Código de Enjuiciamiento Civil se prescribe por el artículo 81, en los casos no comprendidos en los ar-tículos anteriores, el derecho absoluto de un demandado a que se vea el pleito en el distrito de su residencia.
Y el artículo 83 para dar cierta efectividad al artículo-81, dice:
“Art. 83. — La corte podrá, previa moción, cambiar el lugar del. juicio en los siguientes casos:
“1. Cuando el distrito designado en la demanda no es el corres-pondiente.
*789“2. Cuando hubiere motivo para creer que un juicio imparcial no puede celebrarse allí.
“3. Cuando la conveniencia de los testigos y los fines de la jus-ticia se beneficiasen con el cambio.
“4. Cuando por cualquier motivo el juez estuviere incapacitado para entender en el asunto.”
La misma Corte Suprema del Estado de Washington in-terpretando preceptos procesales parecidos, si no idénticos a los artículos 81 y 83 y poniéndoles en íntima relación y armonía, llega a la verdadera conclusión radical que debía llegarse en sentido 'de que los méritos del caso son inmate-riales cuando el demandado puede cambiar el lugar del jui-cio al distrito de su residencia como cuestión de derecho, salvo desde luego, la excepción de la sumisión que autoriza nuestro código, antes o después de empezado el pleito. Gomez v. Toro, supra.
En conexión con lo que se acaba de decir, en el caso ya citado de esta Corte Suprema de Baher, Carver & Morrell v. Mealy & Siébert se cita a su vez el caso de State ex rel. Stewart & Holmes Drug Co. v. Superior Court, 67 Wash. 321 (121 P. 460), y la parte de la opinión que se transcribe es como sigue:
‘‘Esta sección debe interpretarse con referencia a las secciones 207 y 209. Cuando así se consideran, creemos que es claro que, aun admitiendo que ciertos casos en los cuales un affidavit de- méritos considerado en su sentido técnico antiguo, es un requisito esencial previo a la orden de la corte, de aquí no se sigue que lo es así én todos los casos. La sección 209 prescribe que la corte puede cam-biar el lugar del juicio cuando aparece del affidavit que ‘el con-dado designado en la demanda no es el debido condado/ o ‘para obtener un juicio impareial/ o para la ‘conveniencia de los testi-gos, o a los fines de la justicia.’ Claramente que el affidavit que aquí se menciona no es el affidavit de méritos antiguo. Los méri-tos del caso son inmateriales cuando el demandado puede cambiar el lugar del juicio al condado de sú residencia como cuestión de derecho; o la corte, como cuestión de discreción, puede ordenar un cambio cuando se le demuestra que un juicio imparcial no puede obtenerse, o cuando la conveniencia de los testigos a los fines de la *790justicia así lo -requieren. Un cambio del lugar del juicio se veri-fica de acuerdo con estas circunstancias cuando los hechos que acre-ditan cualquiera de estas condiciones quedan demostrados, no por-que pueda haber una defensa en la acción que se sostiene por el con-sejo del abogado, sino por razón del estatuto mismo; y cuando se llama la atención de la corte por medio del affidavit a cualquiera de estas razones; se resolverá que es un ‘affidavit de mérito’ dentro dél significado de la frase como se empleó en la sección 208, y la palabra ‘affidavit’ según aparece en la sección 269, Bern & Bal. Code. De modo que en este caso, siendo la residencia del demandado el condado de San Juan, y apareciendo que la acción principal no será juzgada por sus méritos en el condado de King, no vemos que haya razón para intervenir con la orden de la corte, ya que se funde en el derecho absoluto del demandado (4 Eney. Plead. & Prac., pág. 393), o en la facultad discrecional de la corte.”
T esta Corte Suprema por voz del Juez Hutchison dijo:
‘‘Este claro abandono de los llamados requisitos esenciales, ’tra-dicionales y técnicos en nuestro mejor criterio creemos que es una consideración sana, compatible y de acuerdo con el sentido común sobre el particular que tiende no solamente a simplificar y facilitar el juicio y despachar los casos pendientes, sino también a llevar a cabo sin la intervención judicial u obstrucción, el claro propósito de la legislatura.”

Por todo lo expuesto, la resolución de la corte inferior debe ser confirmada.

El Juez Asociado Sr. Wolf firmó: “Conforme con la sentencia y en que es suficiente el affidavit de méritos.”